DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) (1-20) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-6, 12-15, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donderici. (US Publication 2016/0327675 A1)
Re claim 1, Doncerici discloses a method of locating apparatus mounted external to a tubular (See ¶ 37 where it teaches provide information of elements remote from the conformable sensor, such as a second pipe concentric with and outside of the first pipe.), the method comprising: deploying an imaging device having an acoustic sensor into the tubular (See ¶s 43-46 where it teaches produce a visualization of one or more downhole elements; the combination of conformable sensor and ultrasonic sensor response may improve the resolution of resulting images, including the resolution of images for downhole elements located away from the downhole tool, such as outer pipes in a concentric pipe environment.); creating acoustic images using the acoustic sensor from acoustic reflections from the tubular and portions of the apparatus contacting the tubular (See fig. 5; ¶s 37, 43-46 where it teaches receiver may provide information of elements remote from the conformable sensor, such as a second pipe concentric with and outside of the first pipe; produce a visualization of one or more downhole elements; the combination of conformable sensor and ultrasonic sensor response may improve the resolution of resulting images, including the resolution of images for downhole elements located away from the downhole tool, such as outer pipes in a concentric pipe environment.); and processing the acoustic images with a computer model to determine a location of the apparatus. (See fig. 5; ¶s 37, 43-46 where it teaches produce a visualization of one or more downhole elements; the combination of conformable sensor and ultrasonic sensor response may improve the resolution of resulting images, including the resolution of images for downhole elements located away from the downhole tool, such as outer pipes in a concentric pipe environment.)

Re claim 2, Doncerici discloses wherein the acoustic images extend longitudinally along the tubular and circumferentially around the tubular, the image preferable further comprising depth data representing time of reflections into the tubular for each scan line. (See ¶s 37, 43-46, 52)

Re claim 3, Doncerici discloses converting acoustic reflections to one or more intensity features of the image, which intensity features preferably represent at least one of: maximum intensity, average intensity, standard deviation of intensity, average intensities for plural radial ranges, or radius of center of intensity. (See fig. 5; ¶s 37, 43-46, 50, 52)

Re claim 4, Doncerici discloses wherein the acoustic images to be processed are axially-segmented frames from the imaged tubular. (See ¶s 37, 43-46, 52)

Re claim 5, Doncerici discloses wherein processing the acoustic images comprises image processing to identify edges of the apparatus. (See ¶s 37, 43-46, 52)

Re claim 6, Doncerici discloses determining an azimuthal location of the apparatus with respect to the tubular. (See ¶s 37, 43-46, 52)

Claims (12, 20) have been analyzed and rejected w/r to claim 1 above.
Claims (13-15) have been analyzed and rejected w/r to claims (3, 5-6) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (8-11, 17-19) are rejected under 35 U.S.C. 103 as being unpatentable over Donderici (US Publication 2016/0327675 A1) in view of Zheng et al. (hereinafter Zheng)(US Publication 2019/0136650 A1)
Re claim 8, the reference of Donderici fails to explicitly teach wherein the computer model comprises a machine learning classifier, preferably a Convolutional Neural Net (CNN).
However, Zheng does. (See ¶ 31) Zheng discloses wherein the computer model comprises a machine learning classifier, preferably a Convolutional Neural Net (CNN).
Therefore, taking the combined teachings of Donderici & Zheng as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Donderici, in the manner as claimed and as taught by Zheng, for the benefit of optimizing the system. 

Re claim 9, the combination of Donderici & Zheng discloses training a classifier of the computer model with a set of labelled training images of tubulars. (In Zheng, see ¶ 31)

Re claim 10, the combination of Donderici & Zheng discloses wherein the computer model comprises a regression network to output a value for azimuthal location of the apparatus on the tubular. (In Zheng, see ¶ 31)

Re claim 11, the combination of Donderici & Zheng discloses wherein the computer model comprises a store of templates of potential apparatuses to be located and a template matching algorithm. (In Zheng, see ¶ 31)

Claims (17-19) have been analyzed and rejected w/r to claims (8-10) above.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 6, 2022